DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-3 as originally presented and filed on 02/16/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 11 March 2019 (20190311).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application Number 2019-043851, filed on 11 March 2019 (20190311).0.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5532521 A to Leininger; Robert L. in view of US 20180181126 A1 to Seaman; Conrad Delbert et al. (hereinafter Seaman).

Regarding claim 1 Leininger teaches in for example the Figure(s) 1-3 and 6reproduced immediately below:

    PNG
    media_image1.png
    230
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    488
    515
    media_image3.png
    Greyscale

and associated descriptive texts a traveling vehicle in Fig. 1 above, i.e. delivery truck 10,  having a loading space for loading a package 18 and/or a user 16 in Col. 5, lines 12+:
“(2) Continuing now with a more detailed description of the preferred embodiment of the present invention, reference is first made to FIGS. 1 and 2, showing a delivery type truck or vehicle 10 having a forward section 12 housing the usual motor, transmission, steering mechanism and other controls and gages (not shown) normally required to operate a motor vehicle, and a body section 13 divided by bulkhead 14 into a forward cab area 16 and a rearward storage area 18. The storage area 18 is suitably closed by outside walls 20, ceiling 22 and back 

the traveling vehicle 10 comprising: 
a partition apparatus in Figs. 1-3 and Fig. 6, i.e. security door 34 and 114 for performing switching between a partitioned state where the loading space is partitioned into a plurality of spaces separated from each other when for example the doorway is CLOSED in the first position as explained in Col. 5,  Lines 32+,:
“(4) The bulkhead 14 is provided with a doorway 32 offset away from the seat 26, and a security door 34 having its upper and lower ends slidably mounted in upper and lower guide members 36 and 38. The door 34 is slidable in guide members 36 and 38 between a first position closing doorway 32 as shown by the solid lines in FIGS. 2 & 3 and a second position offset from doorway 32 as illustrated by the dotted lines in FIGS. 2 & 3. Because of the danger of theft and pilfering during those periods when the driver is out of the truck to deliver or pickup packages, the present invention provides not only for closure of door 34 in response to a simple quick tap by the driver on a conveniently located switch but for latch means for automatically locking door 34 upon its closure. This new system represents a significant and important improvement over the manually operated door and key type lock arrangements normally used in delivery trucks prior to the present invention.” and 

a communicating state where the loading space forms one continuous space in Col. 5 above wherein the second position is when the door 34 is OPEN and the driver4 has access to the entire vehicle interior, i.e. one continuous space; and 
a control unit 112 that controls the partition apparatus such that the loading space is brought into the communicating state when only any one of the package and the user is loaded in the loading space, i.e. the door 34 is open in Col. 11, lines 43+:
“(30) As the driver reaches a delivery point and stops the truck, the parking brake may be set with one hand and button 128 of the transmitter 130 pressed with the other hand. Such action causes transmitter 130 to output a coded signal which will be picked up by receiver 126, matched in code and then fed to 

and the loading space is brought into the partitioned state, i.e. the door 34 is closed when both of the package and the user are loaded in the loading space in Col. 11, lines 33+:
“The driver may then enter the storage area 18, select the package(s) to be delivered, exit through the open doorway 32, tap elbow switch 158, and then exit the truck for the delivery. In response to the tap on switch 158, the door 34 will close within a few seconds and automatically lock. Thus even if an unauthorized person should enter the cab of the truck during the driver's absence, he/she will not be able to gain access to any of the packages held in the storage area.”.  

Leininger does not appear to expressly disclose that the “traveling vehicle” is an “autonomous traveling vehicle” and
a control unit that controls the partition apparatus such that the loading space is brought into the communicating state when only any one of the package and the user is loaded in the loading space and the loading space is brought into the partitioned state when both of the package and the user are loaded in the loading space.  

Seaman teaches an autonomous traveling vehicle 100 containing multiple portioning apparatus 108-1-5 and a control unit that controls the partition apparatus and in the figures below:

    PNG
    media_image4.png
    429
    759
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    242
    393
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    198
    283
    media_image6.png
    Greyscale

And associated descriptive texts that it was known in the art of transporting goods for a “traveling vehicle” to also be an “autonomous traveling vehicle” in paras:
“[0012] A cargo transportation unit (CTU) in the form of a moveable platform can be used to carry cargo items between different geographic locations. A “cargo item” can refer to any physical item that is to be delivered from one location to another location. “Cargo” can refer to one or more cargo items. In some examples, a CTU can be a container (that is attached to a tractor), a cargo carrying portion of a truck, or a trailer, where the container provides an enclosed space in which the physical items can be stored during shipment. In other examples, the CTU can include another type of carrier structure that is able to carry cargo items. More generally, the CTU can be part of, mounted on, or attached, as applicable, to a vehicle, such as a truck, a trailer, a tractor, a car, a railed vehicle (e.g., a train), a watercraft (e.g., a ship), an aircraft, a spacecraft, and so forth. The vehicle can haul the CTU that is part of, mounted on, or attached to the vehicle.
[0013] In some examples, a vehicle to which a CTU is attached to, mounted on, or part of, can be a driverless vehicle that can be self-driving. A driverless vehicle refers to a vehicle that is without a driver, i.e., a human that controls the movement of the vehicle while the driver is located on the vehicle. A self-driving vehicle has the intelligence and self-awareness to perform driving tasks, including driving itself from an origin to a destination, without any human driver on the vehicle.
100 that is towed by a vehicle 102 (such as a tractor or other type of vehicle). In examples according to FIG. 1, the CTU 100 is separate from the vehicle 102, and the CTU 100 can be attached to a tow platform 106 of the vehicle 102 to allow the vehicle 102 to tow the CTU 100. In other examples, the vehicle 102 can be a truck, and the CTU 100 can be part of the truck. In further examples, the vehicle 102 can have a support structure on which the CTU 100 is placed. “ (Emphasis added) and

a control unit 106 that controls a partition apparatus 302 such that the loading space is brought into the communicating state when only any one of the package and the user is loaded in the loading space and the loading space is brought into the partitioned state when both of the package and the user are loaded in the loading space in paras:
“[0019] The CTU 100 includes multiple compartments 108-1, 108-2, 108-3, 108-4, and 108-5. Although a specific number of compartments are shown in FIG. 1, it is noted that in other examples, a different number of compartments can be present in the CTU 100. A “compartment” of the CTU 100 refers to any identifiable space (separated by a partition, for example) in the CTU 100 that can be used to store a specific cargo item (or a group of cargo items). In some cases, a compartment can have an access cover that is moveable between an open position (to allow access to the inner chamber of the compartment) and a closed position (to secure the inner chamber of the compartment). In some examples, the access cover can have a lock that can be actuated to lock the access cover to secure the compartment. In further examples, some compartments do not have access covers, but rather can have at least one side that is open to the inside of the CTU 100.
[0046] FIG. 3 is a block diagram of an example arrangement that includes the controller 106 and a compartment 108. The compartment 108 can be any of the compartments 108-1 to 108-5 of FIG. 1. The compartment 108 has an access cover 302 that can be moved between an open position (to allow access from outside the compartment 108 to an inner chamber 304 of the compartment 108) and a closed position (to secure the inner chamber 304 of the compartment 108). The access cover 302 has a lock 306. The lock 306 can be actuated to a locked position to lock the access cover 302 to the main housing of the compartment 108, to prevent unauthorized access of cargo item(s) stored in the compartment 108. The lock 306 can also be actuated to an unlocked position to allow the access cover 302 to be opened to access to the inner chamber 304 of the compartment 108, such as to place cargo item(s) into the inner chamber 304, or to remove cargo item(s) from the inner chamber 304.”
[0056] FIG. 4 is a flow diagram of a process according to some examples. The process includes transporting (at 402), using a vehicle (a driverless vehicle or a vehicle driven by a human driver), a CTU between a pickup location (an origin) and a drop-off location (a destination). In addition, a controller (e.g., the controller 106 of FIG. 1) can control (at 404) selective access to multiple compartments in the CTU, where controlling the selective access includes selecting respective compartments of the multiple compartments in which to place cargo items, where the selecting is based on characteristics of the cargo items and characteristics of the compartments.”.  
 
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling access to multiple compartments inside of a transportation vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, only those compartments necessary to be open during loading and unloading of the vehicle will be open and all other cargo items will be secured from theft by unauthorized access as taught by Leininger Col. 1, lines 4-33:
“For security purposes the bulkhead includes a sliding door which the driver is expected to keep closed and locked any time he/she leaves the truck to make a pickup or delivery.
(3) Particularly in the larger cities where theft and pilferage are widespread, delivery trucks are a prime target of thieves as such trucks frequently are unoccupied for periods of time while the drivers are away from their trucks delivering or picking up packages. In an effort to combat such theft, most delivery firms now use a truck with security arrangements consisting of (i) an enclosed storage area having a rear loading door which normally is kept locked after the truck has been loaded for the day's deliveries and (ii) a bulkhead positioned internally of the vehicle between the cab and storage areas and provided with a sliding door which is to be kept locked any time the driver is not in the truck.” (Emphasis added),
 
and Seaman para:
“[0014] When using driverless vehicles, the drop-off and/or pickup of cargo items (the “last mile of deliveries”) can present various issues. For example, there may not be a person to deliver the package to the doorstep of the recipient, or alternatively, there may not be a person to help load a cargo item onto the Moreover, when the CTU is to carry cargo items for multiple senders and/or recipients (where senders and/or recipients can generally be referred to as “tenants”), securing the cargo items to prevent theft or unauthorized access can also pose an issue. Additionally, a CTU can include multiple compartments of different characteristics (e.g., different sizes, different abilities to hold fragile or perishable cargo items, etc.), such that management of loading of different cargo items into the different compartments has to be performed. Also, when a CTU is used to transport cargo items to different recipients at different locations, the CTU may take a sub-optimal route that leads to inefficiencies.” And 
“[0032] At the pickup location (an origin for the pickup of cargo item(s) for transport to a destination), the controller 106 can unlock (without input from any human driver) the selected compartment(s), and can direct the requester, or other person who is dropping off the cargo item(s), to the selected compartment(s). For example, the controller 106 can send a message to the requester device 112, or another device of the person dropping off the cargo item(s), informing the requester, or other drop-off person, that the cargo item(s) is (are) to be stored in the selected compartment(s). Each compartment of the CTU 100 can have an identifier. The message sent to the device of the person dropping of the cargo item(s) can include the identifier(s) of the selected compartment(s), so that the person can load the cargo item(s) into the identified compartment(s). An identifier of a compartment can include a number, a name (e.g., a string of alphanumeric characters), or any other distinguishing mark that is recognizable by the person dropping off the cargo item(s). The message sent to the device of the drop-off person can also include a secure token that allows the drop-off person to unlock the selected compartment(s). A discussion of secure tokens is provided further below. “(Emphasis added). 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Seaman to the prior art of Leininger as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  Such a combination would allow for the driver of Leininger to be separated . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5532521 A to Leininger; Robert L. in view of US 20180181126 A1 to Seaman; Conrad Delbert et al. (hereinafter Seaman) as applied to claim 1 above and further in view of US 20190236538 A1 to Kaneko; Yusuke et al. (Kaneko).

Regarding claim 2 the combination of Leininger and Seaman above does not appear to expressly disclose wherein the control unit controls the partition apparatus to switch the loading space from the communicating state to the partitioned state upon occurrence of a request for allowing the user to get in the autonomous traveling vehicle, when only the package is loaded in the loading space that is in the communicating state and a vacant space exists in the loading space.  

Kaneko teaches in the figures below:

    PNG
    media_image7.png
    489
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    387
    489
    media_image8.png
    Greyscale



a control unit 1036 controls a partition apparatus to switch the loading space from the communicating state to the partitioned state upon occurrence of a request for allowing the user to get in the autonomous traveling vehicle, when only the package is loaded in the loading space that is in the communicating state and a vacant space exists in the loading space in for example, paras:
“[0060] The loading controller 1036 controls loading of each pickup package so that the pickup package is disposed at a corresponding loading place in the moving body 100 according to the information of the delivery destination of the pickup package acquired by the delivery information acquisition unit 1035. The association between the delivery destination and the loading place in the moving body 100 can be realized, for example, by dividing the storage space in the moving body 100 into a plurality of sections in advance and associating the delivery destination with each section. The delivery destination associated with each section is a predetermined area including the delivery destination of the pickup package (hereinafter, also referred to as a “delivery area”). For example, the delivery destination associated with each section can be an area specified by a zip code, a municipality, or the like. 

[0061] The loading controller 1036 may associate each section with a delivery area at the time of loading a pickup package into the moving body 100. The loading controller 1036 may control the loading of the pickup package using preset information of the association between each section in the moving body 100 and the delivery area. Each section in the moving body 100 and the delivery area may be associated with each other by the management server 400. In this case, the loading controller 1036 can acquire information of the loading place, which is for associating each section in the moving body 100 and the delivery area with each other, from the management server 400 and perform control to dispose a pickup package in a section corresponding to the delivery area. The loading controller 1036 is an example of a loading controller.

[0081] Here, an example of associating a section in the moving body 100 with a delivery area will be described with reference to FIG. 6. FIG. 6 shows an example of associating a section in the moving body 100 with a delivery area based on the example of the moving body section information table shown in FIG. 5. The storage space in the 100 is divided into sections 1 to 5. The sections 1 to 4 are associated with a delivery area A, the delivery area A, a delivery area B, and a delivery area C, respectively, in the moving body section information table shown in FIG. 5. The section 5 is not associated with any delivery area. In a case where each section is associated with the delivery area as shown in FIG. 6, for example, a pickup package having a delivery address included in the delivery area A may be disposed in the storage space of the section 1 or the section 2.”.  

Wherein it is understood that “dividing the storage space in the moving body 100 into a plurality of sections in advance and associating the delivery destination with each section.” Connotes the claimed limitations because the moving body will be divided into those sections that the user is allowed to enter once they get in the vehicle to drop off their package for delivery. 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling/limiting access to multiple compartments inside of a transportation vehicle to only those authorized to be accessed. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, only those compartments necessary to be open during loading and unloading of the vehicle will be open and all other cargo items will be secured from theft by unauthorized access as taught by Leininger Col. 1, lines 4-33.
Per the following case law In re Shepard, 138 USPQ 148 (CCPA 1963)



As is the case here, one skilled in the art would logically draw from the references the ability to rearrange the various storage compartments to prevent unauthorized access to any parts of the vehicle a person is not authorized to access.

In re Conrad, 169 USPQ 170 (CCPA 1971)
The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

As is the case here, the references collectively suggest restricting access to those compartments a user is not authorized to access by partitioning the vehicle as claimed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaneko to the prior art combination of Leininger and Seaman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  Such a combination would allow for the users dropping off items to be delivered to be separated from those storage compartments that are not to be used so that “other persons” can drop off cargo items in the appropriate compartment in a secure manner. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5532521 A to Leininger; Robert L. in view of US 20180181126 A1 to Seaman; Conrad Delbert et al. (hereinafter Seaman) as applied to claim 1 above and further in view of US 9567168 B1 to Tibbens; Rexford Jay et al. (Tibbens).

Regarding claim 3 and the limitation the autonomous traveling vehicle according to claim 1, wherein the partition apparatus is an electric shutter apparatus including a shutter curtain capable of being wound and being let out see Leininger overhead type sectionalized door 86 in Fig. 1 and Col. 7, lines 22+:
“(11) In the back wall 24 of the truck body section 13 is an entryway 84 which normally is used primarily for loading the truck with the packages, boxes, etc. to be delivered during the day. Thus, generally speaking, back entryway 84 will not be used to the same extent as the internal doorway 32 in bulkhead 14. However, on occasion it will be necessary for a driver to use the loading door 84 to load or unload larger packages or to reach packages which may not be readily accessible from the front. Thus, it is important to provide a secure yet easily and quickly operated system for controlling access to the storage area 18 through the rear loading entryway 84.


(12) In the present embodiment, such a system includes an overhead type sectionalized door 86 consisting of a plurality of horizontally disposed sections 88 which are hinged together along their adjacent edges and which are supported for movement between a first lower position closing the entryway 84 and a second overhead position remote from and opening entryway 84. As best shown in FIG. 5, door 86 is supported for such movement by a plurality of support members consisting of rollers 89 extending from opposite edges of the door 86 into rolling engagement with a pair of parallel track members 90 disposed on opposite sides of the entryway 84. These track members 90 extend from adjacent the floor of the truck upwardly alongside of the entryway 84 and then curve rearwardly along roofline 22 a distance sufficient to permit movement of door 86 beyond the top of entryway 84.


(13) Again referring to FIG. 5, there is provided lock means for automatically locking door 86 in its closed position upon movement to that position. Such lock means comprises a slide member 92 which terminates at one end in an outer tapered section 94 and at the other end in a reduced circular section 95. The slide 92 is mounted on back wall 24 by bracket 96 for limited reciprocal movement transversely of the track 90 between a first inner position in which the tapered section 94 extends through an aperture 98 in track 90 into the interior of the track 90 at a position spaced slightly above one of the rollers 89, and a second outer position in which the tapered section 94 is withdrawn from the track 90. As illustrated in FIG.5, when slide 92 is disposed in its inner position, tapered section 94 will block one of the rollers 89 from moving upwardly in track 90 which, in turn, prevents any upward movement of all other rollers 89, thus effectively locking door 86.“

Although Leininger teaches a shutter curtain as explained above, and also teaches that the interior door is electrically activated by motor, Leininger does not appear to expressly disclose wherein the partition apparatus is an “electric shutter apparatus.”.

Tibbins teaches a partition apparatus that contains “electric shutter apparatus capable of being wound and being let out” in for example, the figures reproduced below:



    PNG
    media_image9.png
    277
    414
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    568
    467
    media_image10.png
    Greyscale



“(22) Turning now to FIG. 3, shown is the interior 121 of the mobile crossdock 100 according to various embodiments of the present disclosure. In the non-limiting example of FIG. 3, the plurality of doors 106a . . . 106f are shown in a vertically opened position, thereby creating a plurality of openings 118a . . . 118f (collectively openings 118). According to various embodiments, the doors 106 may comprise an overhead rolling door that retracts the door 106 into a coil or roll, saving valuable space in the interior 121 of the mobile crossdock 100. However, in alternative embodiments, the doors 106 may comprise horizontally sliding doors and/or front-swinging and rear-swinging doors 106. In various embodiments, the doors 106 may be automated and electrically powered such that a switch or a wireless remote may initiate an automatic opening or closing of the doors 106. Conversely, the doors 106 may be manual, requiring a crossdock operator to pull/push open or pull/push close the doors 106. Further, the doors 106 may be guided by one or more tracks 130a . . . 130b (collectively tracks 130) that assist in moving the doors 106 to a closed or open position.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of electrically operating an electric shutter. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the partitions of Leininger would be electrically controlled shutter curtains.
Per the following case law In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of the patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is the case here, one skilled in the art would logically draw from the references the ability to use a shutter curtain to prevent unauthorized access to any parts of the vehicle a person is not authorized to access.

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

As is the case here, substituting the shutter curtain partition taught by Tibbins for the door of Leininger is considered as substituting one equivalent technique of partitioning a vehicle for another.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Tibbins to the prior art combination of Leininger and Seaman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  Such a combination would allow for the users dropping off items to be delivered to be separated from those storage compartments that are not to be used so that “other persons” can drop off and pick up cargo items in the appropriate compartment in a secure manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to autonomous delivery systems and vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211202